Title: To Benjamin Franklin from Humphry Marshall, 14 May 1774
From: Marshall, Humphry
To: Franklin, Benjamin


Much Esteemd friend, 
  West Bradford Pensilvania the 14th of 5th mo. 1774 
I am Sorry to hear how Matters are Misrepresented at home Concerning us poor Americans as also for the abuse thou has recieved from the Solicitor and the Ministry for thy faithfull Service to thy Country as also to thy King. However I hope thou’ll be Wise Enough to keep Clear of their Clutches and if thou Cannot be of any More Service to thy Country by Staying in England return to us again. How Matters Will terminate I dont yet forsee Between the Mother Country and her Colinies. But I Seem of the opinion that if their Should be Men of War and ridgements of men Sent over to Boston New York and philadelphia, as is threatened and they Should use any Hostile Measures, that there is a Set of people in New England, that before they Would lose their priviledges Would oppose force by force and Numbers, through all the Colonies I Concieve Would Join them, its true a few men of War and frigates Might Come over and Batter Down our Cities and towns, But What of all that, if the Inhabitants Should fly Back in the Country and resolve on defence I humbly Concieve it Would not be in the power of Great Brittain to Spare men Enough, or at Least I think the Dare not Do it, for fear of an Enemy at home to Suppress or bring the Americans under. But I would feign Hope that if our Good Sovereign King George Would take Councils of Some of his Antient Cool Headded Wise men, Such as the Earl of Chatham and others that I trust there is Yet Left, that have not Imbibed that haughty Spirit of oppression over their fellow Creatures, that Matters might be Yet Easily accomodated Between Brittain and her Colonies. Let the parliment only take the Duty of the tea, and rest Contented Without using any Coercive Measures to obtain any Satisfaction for the Loss of it and Never turn their thoughts on Laying any more Duties on any article Imported here, nor of taxing us, in future, But When the Crown Wants any aid or assistance from her Colonies Let the Good old mode be pursued of Writing by the Secrataries to the Several Governors to Call upon their Assemblies to raise men and money in their own Way for their Kings use Which I make no Doubt Will be Cheerfully Done, as heretofore; and then a harmony between the mother and her Children Will Subsist, the Children Will acknowledge the Benevolence of the parent, And the parent I make no Doubt Will be pleased With the Gratitude of her Children, and then all murmuring will Cease. For I would feign hope there is Yet Some wise men Left in England that Can foresee that the Consequences, of opression is revolting, has it not been the Consequence in ages Past that the Greatest of Empires by opressing their Colonies have Caused them to revolt? But I dont at this time recollect one Instance of Lenitive Measures Being Detremental to any Empire. Now as to my observations on the Spots on the Sun, I Continued them Some parts of the Winter With the utmost Accurecy But Cannot Say that I have Ever observed a Spot that went of on the West Side to appear again on the Eastern Limb in 12 or 13 days or at Least in the Same position or form. I have also Endeavoured to observe Each Spot that had a border or Circle round them Which Every Circular Spot almost Seems to have, yet I Cannot Quite agree With Dr. Wilson in his hypothesis. But being so much Engaged in other Business Such as tending the press for Striking our money and Emmitting It at present and for this above two months past that I have Scarcly time [to] think much about these Matters and more Especially [to] write my Sentiments fully on the Subject. [I? so]me What admire that We have had no farther account of our money bill. I was In hopes thou Would have favoured me With a few Lines by All, or Falconer, as I think I desired it Last fall. With Great respect and Esteem I am thy real Well Wisher 
Humpy. Marshall
P.S. If thou remains in England please to favour me with a few line from thee by the first opportunityTo Benjn Franklin

 
Addressed: To / Benjamin Franklin / at / London / Per favour / of Captain / Falconer
